EXHIBIT 10.13(ii)
AMENDMENT TO DATA SERVICES AGREEMENT
     This Amendment (this “Amendment”) is made and entered into as of
October 16, 2008, by and between HMS Business Services, Inc. (“Vendor”), a New
York corporation with offices at 401 Park Avenue South, New York, NY 10016, and
Apollo Health Street, Inc, a corporation having offices at 225 Washington
Street, Suite 250, Conshohocken, PA 19428 (“Customer”).
WITNESSETH:
     WHEREAS, Vendor and Zavata, Inc. and Zavata’s wholly owned subsidiary
Accordis, Inc. (collectively, “Zavata”) are parties to a Data Services Agreement
dated July 31, 2007 (the “Data Services Agreement”) pursuant to which Vendor
provides to Zavata certain data processing, data storage and data management and
other services;
     WHEREAS, Customer has acquired Zavata (the “Acquisition”) and assumed all
of the rights and obligations of Zavata pursuant to the Data Services Agreement;
     WHEREAS, Vendor and Customer desire to update certain pricing
understandings pursuant to the Data Services Agreement and to formally
acknowledge the assumption by Customer of all the rights and obligations of
Zavata under the Data Services Agreement;
     NOW THEREFORE, in consideration of the mutual covenants and conditions
herein contained, and intending to be legally bound hereby, Vendor and Customer
mutually agree as follows:
1. DEFINITIONS. Capitalized terms used but not defined herein shall have the
meaning set forth in the Data Services Agreement.
2. ASSUMPTION BY CUSTOMER. Customer hereby agrees that, effective as of the
Acquisition, Customer hereby assumes all of the rights and obligations of Zavata
pursuant to the Data Services Agreement. Customer acknowledges that Customer
shall be responsible for all obligations of Zavata under the Data Services
Agreement, even where arising prior to the Acquisition.
3. CORRECTIONS TO EXHIBIT 2; REMOVAL OF SOFTWARE.
     (a) Customer and Vendor each hereby agree and acknowledge that Dyl 260/280
is hereby added to the list of “Third Party Software Other Than IBM Products” on
Exhibit 2. This correction shall be deemed effective from the Effective Date of
the Data Services Agreement.
     (b) Upon Vendor’s receipt of written notice from Customer that Customer is
ceasing its use of (i) Tablebase, (ii) DB2 UDB for Z/OS and (iii) Dyl 260/280
(the “Cessation Notice Date”), each of Tablebase, DB2 UDB for Z/OS and Dyl
260/280 shall be automatically and permanently deleted from Exhibit 2.

 



--------------------------------------------------------------------------------



 



4. REDUCTION OF DESIGNATED FEES. The second sentence of the introductory
paragraph of Exhibit 4 is hereby amended and restated to read as follows: “The
Designated Fees for the Designated Services are $166,666 per month during
Contract Years 2 through 4; provided that (i) the monthly Designated Fees for
Contract Year 3 shall be reduced to One Hundred and Three Thousand ($103,000)
for each month of Contract Year 3 which commences after the Cessation Notice
Date (as defined in the Amendment dated October 16, 2008), if any, and (ii) the
monthly Designated Fees for Contract Year 4 shall be reduced to Ninety Nine
Thousand ($99,000) for each month of Contract Year 4 which commences after the
Cessation Notice Date.” No other changes are made to Exhibit 4 hereunder.
5. AGREEMENT REMAINS IN EFFECT. Except as amended hereby, the Data Services
Agreement shall continue in full force and effect according to their terms.
     IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day
and year first written above.

                      HMS BUSINESS SERVICES, INC.       APOLLO HEALTH STREET[,
LTD.]    
 
                   
By:
  /s/ Walter D. Hosp       By:   /s/ Andrew DeVoe    
 
 
 
         
 
   
Name:
  Walter D. Hosp       Name:   Andrew DeVoe    
 
 
 
         
 
   
Title:
  Sr VP, CFO       Title:   President and CEO    
 
 
 
         
 
   

 